DETAILED ACTION
Remarks
This action is in response to Applicant’s request for continued examination filed 16 February 2022.
With the request, applicant further amends claims 1 and 11. 
Claims 1-20 are pending. Claims 1 and 11 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
Response to Arguments
Applicant argues with respect to claim 1 that Jakubiak, Pavan, Ruiz-Meraz and Danyi do not provide any disclosure for “the at least one first test event including a standardized synthetic representation of the received at least one scenario that incorporates the automatically generated at least one production event” in claim 1. (Remarks, p. 15 par. 1). Applicant reasons that Jakubiak merely provides for a test scenario that published a payment processed event to a queue. (Remarks, p. 15 par. 2).
Examiner respectfully disagrees for the reasons set forth in the rejections below. Applicant provides little more than a conclusion to the contrary.
Applicant argues with respect to claim 1 that the above references do not provide any disclosure for identifying at least one microservice “to be tested” in a choreography. (Remarks, p. 15 last par. – p. 16 par. 1). Applicant reasons that Ruiz-Meraz does not provide disclosure for the identification of the microservice to be tested from the choreography of microservices. (Remarks, p. 16 par. 2).
This argument is moot in view of the new grounds of rejection below. Ruiz-Meraz is no longer cited. However, examiner also respectfully points out that one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Jakubiak already teaches at least one microservice “to be tested” in a choreography. As set forth in the rejections below, it would have been obvious to modify these microservices by identifying them in the manner taught by the Szymanski.
Applicant the argues with respect to claim 1 that Danyi does not disclose “extrapolating, by the at least one processor, dependency data and interaction data for each of the multiple event-driven microservices in the choreography by using the information in the at least one first result” (Remarks, p. 16 last par.). Applicant reasons that the Office action treats errors as the claimed first result and that Danyi does not disclose extracting dependency and interaction data from the errors. (Remarks p. 17 par. 1). Applicant adds that Danyi merely discloses data metrics may be identified from cross-service calls (i.e., calls across microservices) and used to discover dependencies. (Remarks, p. 17 par. 2).
Examiner respectfully disagrees with Applicant’s characterization of the rejection. Errors were cited as merely one type result. Calls were also cited as a result, which Applicant admits are used in Danyi to discover dependency data. Note too that those dependencies also include interactions between the services. (See Danyi at par. [0386]). Examiner also respectfully submits that all the data displayed by Danyi in Figure 17 is extrapolated from the results of executing the microservices.
Applicant’s remaining arguments with respect to claim 1 are moot in view of the new ground(s) of rejection below, necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Jakubiak, “How to Approach Testing for Microservices” (art of record – hereinafter Jakubiak) in view of Pavan, “Simple Way to Implement Kafka with Java – Source Code on GitHub” (art of record – hereinafter Pavan) in view of Szymanski et al. (US 5,566,337) (art made of record – hereinafter Szymanski) in view of Carcido et al. (US 2004/0205773) (art made of record – hereinafter Carcido) in view of Danyi et al. (US 2020/0257680) (art of record – hereinafter Danyi).

Note: Jakubiak and Pavan are webpages and therefore have no page numbers. Page numbers cited herein refer to the copies of the references in the file record.

As to claim 1, Jakubiak discloses a method for facilitating automated testing of event-driven microservices, the method being implemented by at least one processor (e.g., Jakubiak, p. 1 discloses testing microservices [it would have understood by one of ordinary skill that the methods describe by Jakubiak are implemented by a processor]) , the method comprising: 
receiving, by the at least one processor, at least one scenario that includes at least one set of instructions to test at least one microservice; (e.g., Jakubiak, p. 6 par. 1 discloses to create a test scenario for the Invoice microservice, a test environment can be configured. A Parasoft SOAtest scenario [such a scenario inherently comprise instructions to perform its functions] can then be constructed [received by at least one processor]).
at least one production event relating to at least one action to be performed and at least one consumption event relating to at least one record of the performed action; (see below)
automatically generating, by the at least one processor using the at least one production event, at least one first test event; (e.g., Jakubiak, p. 6 par. 1 discloses a Parasoft test scenario that publishes a payment processed event [test event] to the Payment Processed queue [Jakubiak’s described functionality cited herein is implicitly performed by software executing on a processor, so the portions of that software that create/publish the payment processed event are the “at least one production event”]) the at least one first test event including a standardized synthetic representation of the received at least one scenario ([see above, the payment processed event is standardized because it conforms to a particular type, i.e., it is a payment processed event as opposed to some other event. It is synthetic because it is a test event, not a real one. It is of the scenario because the scenario generates it]) that incorporates the at least one production event ([see above, the payment processed event of Jakubiak is generated by the scenario the part of the scenario generating the event is the “at least one production event”])
the at least one microservice to be tested in an choreography of multiple event-driven microservices (e.g., Jakubiak, p. 5 last par. - p. 6 par. 1 discloses the Invoice 
outputting, by the at least one processor, the at least one first test event to the at least one microservice (e.g., Jakubiak, p. 6 par. 1 discloses the Invoice microservice needs to be tested. The Payments service publishes an event to the Payment Processed queue for the Invoice service to pick up. A Parasoft test scenario that publishes [outputs] a payment processed event [test event] to the Payment Processed queue)
automatically retrieving, by the at least one processor using the at least one consumption event, at least one first result relating to the execution of the at least one first test event by the at least one microservice, the at least one first result including information that corresponds to the multiple event-driven microservices in the choreography;(e.g., Jakubiak, p. 6 par. 1 discloses The Invoice microservice reads the event from the queue, creates an invoice [action] and publishes an event [action] to the Invoice Created queue to direct the Email microservice to send an email to the customer. To create a test scenario for the Invoice microservice, a test environment can be configured. The scenario subscribes to the Invoice Created queue to validate that the proper invoice created event gets published in response by the Invoice service [i.e., some software (at least one consumption event) retrieves the created event from the queue]) and 
validating, by the at least one processor, the at least one first result based on the at least one scenario (see immediately above)
multiple-event driven microservices in the choreography (see above).

However, in an analogous art, Pavan discloses 
automatically generating, by the at least one processor based on the at least one scenario, at least one production event and at least one consumption event (See Pavan at p. 3, line 35 of the first code listing and line 32 of the second, the code includes one or more scenarios, the at least one production event is the instantiated producer and the at least one consumption event is the instantiated consumer) and
the automatically generated at least one production event (see immediately above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jakubiak, which discloses a least one production event and at least one consumption event, by incorporating automatically generating those components 
However, in an analogous art, Szymanski discloses:
wherein the at least one production event detects a plurality of events that relate to the at least one action to be performed and represents each of the plurality of events as a message, (e.g., Szymanski, col. 7 ll. 1-8: event producers [production events] represent any software on a computer that is responsible for generating an event. The event producers generate descriptions of each event they detect [messages]; col. 9 ll. 64-67: the event manager 305 sends the event description to each sequential consumer 360 in turn; col. 20 ll. 15-17: the sequential consumer acts on the event in the appropriate way) and 
wherein the at least one consumption event asynchronously processes each of the plurality of events to execute a response to the plurality of events, and send the plurality of events downstream to a subsequent set of a producer and a consumer; (e.g., Szymanski, col. 20 ll. 15-17: the sequential consumer acts on the event in the appropriate way. The sequential consumer decides whether it wants other consumers to see this event. If the event is done, an event handled messages is sent. Otherwise, the sequential consumer calls unit 305 to say the event should be passed to the next consumer (step 709); col. 7 ll. 14-16: it is possible for an event consumer to be an event producer)
identifying, by the at least one processor, the at least one service by using the generated at least one production event; (e.g., Szymanski, col. 7 ll. 1-8: event producers [production events] represent any software on a computer that is responsible for generating an event. The event producers generate descriptions of each event they detect; col. 7 ll. 57-60: the event manager control unit 305 sends the event to each sequential consumer having an entry in 
outputting, by the at least one processor, the at least one first event to the at least one service based on the identifying; (e.g., Szymanski, col. 7 ll. 57-60: the event manager control unit 305 sends [outputs] the event to each sequential consumer having an entry in database 350 matching the event description [i.e., identifies those consumers]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one production and consumption events taught by Jakubiak by incorporating the at least one production event detecting events that relate to an action to be performed and representing the events as messages, and the at least to one consumption event asynchronously processing each of the events to execute a response and send the plurality of events downstream to a subsequent set of a producer and a consumer, as taught by Szymanski, as Szymanski would provide the advantages of a means of processing events by a set of consumers in sequence, a means of insuring rapid response time and a means for consumers to detect and notify other programs of events as well. (See Szymanzski, col. 9 ll. 64-67, col. 14 ll. 42-46, col. 7 ll. 10-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production event, microservice to be testing in a choreography of multiple event-driven microservices and outputting of test events to that microservice taught by Jakubiak, by incorporating identifying the service using the production 
Further, in an analogous art, Carcido, discloses:
wherein the at least one consumption event processes each of the plurality of events to log the performed action of the plurality of events (e.g., Carcido, par. [0070]: the one of event consumers passes a second response 104. The second response 104 indicates success or retry and pass to next or event consumed [this indication being a log]; par. [0071]: when the second response 104 indicates success and pass to next, the handler 90 retrieves the next pointer. Event consumer pointer 100b is used to call one of the event consumers 48a-48z; par. [0084]: when the event was successfully processed but not consumed, extended handler 90 checks the next pointer. If the next pointer is not null, processing continues at 510, with the handler looking up the next event consumer pointer for processing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the consumption event of Jakubiak/Pavan/Szymanski to include logging the performed action of the events, as taught by Carcido, as Carcido would provide the advantage of a means of indicating the next consumer may process the event. (See Carcido, par. [0042]).
Further still, in an analogous art, Danyi discloses:
extrapolating, by the at least one processor, dependency data and interaction data for each of the multiple microservices in the choreography using the information in the at least one first result (e.g., Danyi, par. [0408]: span pairs that represent cross-service calls; par. [0338]: converting incoming spans into a plurality of metric data steams; par. [0374]: spans 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jakubiak, which discloses an event-driven choreography of multiple microservices that generate results, by incorporating extrapolating dependency data and interaction data for each of the multiple microservices in the choreography by using the information in the at least one first result, as taught by Danyi, as Danyi would provide the advantage of a means of visualizing cross-service relationships and error information. (See Danyi, pars. [0370], [0387]).

As to claim 3, Jakubiak/Pavan/Szymanski/Carcido/Danyi disclose the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose further comprising displaying, via a graphical user interface, a choreography of the at least one microservice that is generated 
However, in an analogous art, Danyi discloses:
displaying, via a graphical user interface, a choreography of the at least one microservice that is generated based on the at least one first result, the choreography including derived dependencies and interactions between the at least one microservice and other microservices (e.g., Danyi, Fig. 17 and associated text, par. [0383] discloses service graph 1700, which is constructed using the metrics data; each circular node represents a single microservice; par. [0385] discloses a request at the front end service 1702 may generate a call from the front-end service 1702 to the recommendation service 1704, which in turn may generate a call to the product catalog service 1706 [i.e., calls are results]; par. [0386] discloses each edge in the service graph 1700 represents a cross-service dependency. The front-end service 1702 depends on the recommendation service because it calls the recommendation service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jakubiak, which runs microservices and generates results, by incorporating identifying a choreography of the services based on the results including dependencies and interactions between microservices, as taught by Danyi, as Danyi would provide the advantage of a means of facilitating the visualization of cross-service relationships. (See Danyi, par. [0370]).

As to claim 9, Jakubiak/Pavan/Szymanski/Carcido/Danyi discloses the method of claim 1 (see rejection of claim 1 above), Jakubiak further discloses wherein the at least one scenario includes at least one operational situation to test the at least one microservice, the operational situation including a postulated sequence of procedures for the at least one microservice (e.g., Jakubiak, p. 6 par. 1 discloses to create a test scenario for the Invoice microservice, a test environment can be configured that contains the Invoice microservice. A Parasoft SOAtest scenario can then be constructed that publishes a payment-processed event. The scenario then subscribes to the queue to validate that the proper invoice created event gets published in response by the Invoice service).

As to claim 11, it is a device claim having substantially the same limitations as claim 1. Those limitations are taught by or obvious in view of the prior art as set forth above. Further limitations, disclosed by Jakubiak, include:
a processor; (see rejection to claim 1 above, Jakubiak implicitly discloses a processor because Jakubiak is describing software testing)
a memory; (see rejection to claim 1 above, Jakubiak implicitly discloses a memory because Jakubiak is describing software testing) and
a communication interface coupled to each of the processor and memory, (see rejection to claim 1 above, Jakubiak implicitly discloses a communication interface coupled to the processor and memory because Jakubiak describes communications between software components) wherein the processor is configured to: (see rejection of claim 1 above).

As to claim 13, it is a device claim having substantially the same limitations as claim 3 Those limitations are taught by or obvious in view of the prior art as set forth above.

As to claim 19, it is a device claim having substantially the same limitations as claim 9 Those limitations are taught by or obvious in view of the prior art as set forth above.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable by Jakubiak (“How to Approach Testing for Microservices”) in view of Pavan (“Simple Way to Implement Kafka with Java – Source Code on GitHub”) in view of Szymanski (US 5,566,337) in view of Carcido (US 2004/0205773) in view of Danyi (US 2020/0257680) in further view of Parthasarathy et al. (US 2010/0131928) (art of record – hereinafter Parthasarathy).

As to claim 2, Jakubiak/Pavan/Szymanski/Carcido/Danyi discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose further comprising displaying, via a graphical user interface, the at least one first result and at least one notification based on an outcome of the validating.
However, in an analogous art, Parthasarathy discloses:
further comprising displaying, via a graphical user interface, the at least one first result and at least one notification based on an outcome of the validating (e.g., Parthasarathy, par. [0019] discloses to display outputs such as reports and/or display the actual output of the tested service products; par. [0033] discloses qualification reports may indicate whether the application has successfully past [sic] the testing. The reports may include the actual outputs; par. [0011] discloses a report delivered to a testing monitor (or GUI)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jakubiak, which discloses results validated during a test, by incorporating displaying the result and a notification based on the validating in a graphical user 

As to claim 12, it is a device claim having substantially the same limitations as claim 2 Those limitations are taught by or obvious in view of the prior art as set forth above.

Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by Jakubiak (“How to Approach Testing for Microservices”) in view of Pavan (“Simple Way to Implement Kafka with Java – Source Code on GitHub”) in view of Szymanski (US 5,566,337) in view of Carcido (US 2004/0205773) in view of Danyi (US 2020/0257680) in further view of Robertson (US 2015/0378865) (art of record – hereinafter Robertson).

As to claim 4, Jakubiak/Pavan/Szymanski/Carcido/Danyi discloses the method of claim 1 (see rejection of claim 1) Jakubiak further discloses further comprising: 
automatically generating, by the at least one processor using the at least one production event, at least one second test event; (e.g., Jakubiak, p. 7 par. 2 discloses the test scenario would publish events to the Weather data topic [again, Jakubiak’s described functionality cited herein is implicitly performed by software executing on a processor, so the portions of that software create/publish the events are the “at least one production event”]).
outputting, by the at least one processor, the at least one second test event to the at least one microservice; (e.g., Jakubiak, p. 7 par. 2 discloses the test scenario would publish events to the Weather data topic; p. 6 last par. discloses a Forecast microservice subscribes to a Weather Data topic to collect weather data).
automatically retrieving, by the at least one processor using the at least one consumption event, at least one second result relating to the execution of the at least one second test event by the at least one microservice; (e.g., Jakubiak, p. 6 last par. discloses a Forecast microservice subscribes to a Weather Data topic to collect weather data. It then processes that data and publishes the forecast data to the Forecast Data topic; p. 7 par. 2 discloses the test scenario would subscribe to the Forecast Data topic to verify that the correct forecast data events were published by the Forecast service [i.e., it would retrieve the forecast data from the topic, the software performing this step is the at least one consumption event]) and 
validating, by the at least one processor, the at least one second result based on the at least one scenario (e.g., Jakubiak, p. 7 par. 2 discloses the test scenario would subscribe to the Forecast Data topic to verify that the correct forecast data events were published by the Forecast service).
Jakubiak does not explicitly disclose automatically generating, at least one second test event based on a predetermined schedule.
However, in an analogous art, Robertson
automatically generating, at least one second test event based on a predetermined schedule; (e.g., Roberts, par. [0065] discloses the timer service 801 is configured to raise a particular root event at some scheduled time each day).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jakubiak, which generates events for validating results performed in response to the events, by incorporating generating the events based on a predetermined schedule, as taught by Robertson, as Robertson would provide the advantage of a means of validating the results of recurring events. (See Robertson, par. [0029], [0065])

As to claim 6, Jakubiak/Pavan/Szymanski/Carcido/Danyi discloses the method of claim 4 (see rejection of claim 4 above), but Jakubiak/Pavan/Ruiz-Meraz/Danyi/Pavan does not explicitly disclose wherein the predetermined schedule includes at least one from among an intermittent schedule and a periodic schedule.
However, in an analogous art, Robertson discloses:
wherein the predetermined schedule includes at least one from among an intermittent schedule and a periodic schedule (e.g., Robertson, par. [0065] discloses to raise a particular event at some scheduled time each day).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jakubiak, which generates events for validating results performed in response to the events, by incorporating generating the events based on a predetermined periodic or intermittent schedule, as taught by Robertson, as Robertson would provide the advantage of a means of validating the results of recurring events. (See Robertson, par. [0029], [0065])

As to claim 14, it is a device claim having substantially the same limitations as claim 4 Those limitations are taught by or obvious in view of the prior art as set forth above.

As to claim 16, it is a device claim having substantially the same limitations as claim 6 Those limitations are taught by or obvious in view of the prior art as set forth above.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable by Jakubiak (“How to Approach Testing for Microservices”) in view of Pavan (“Simple Way to Implement Kafka with Java – Source Code on GitHub”) in view of Szymanski (US 5,566,337) in view of Carcido (US 2004/0205773) in view of Danyi (US 2020/0257680) in view of Robertson (US 2015/0378865) in further view of Parthasarathy (US 2010/0131928).

As to claim 5, Jakubiak/Pavan/Szymanski/Carcido/Danyi discloses the method of claim 4 (see rejection of claim 4 above), but does not explicitly disclose further comprising: storing, by the at least one processor, an outcome of the validating in a log corresponding to the at least one scenario; and displaying, by the at least one processor via a graphical user interface, the log.  
However, in analogous art, Parthasarathy discloses further comprising: 
storing, by the at least one processor, an outcome of the validating in a log corresponding to the at least one scenario; (e.g., Parthasarathy, par. [0033] discloses qualification reports [log] may be provided that indicate whether the application has successfully past [sic] the testing) and 
displaying, by the at least one processor via a graphical user interface, the log (e.g., Parthasarathy, par. [0011] discloses a qualification report is generated, and, in some cases, delivered to a testing monitor “(or GUI)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jakubiak, which discloses results validated during a test, by incorporating generating a log of the validations results and displaying the log via a GUI, as taught by Parthasarathy, as Parthasarathy would provide the advantage of a means of reporting validation information to a human user (See Parthasarathy, par. [0033]).

As to claim 15, it is a device claim having substantially the same limitations as claim 5 Those limitations are taught by or obvious in view of the prior art as set forth above.

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Jakubiak (“How to Approach Testing for Microservices”) in view of Pavan (“Simple Way to Implement Kafka with Java – Source Code on GitHub”) in view of Szymanski (US 5,566,337) in view of Carcido (US 2004/0205773) in view of Danyi (US 2020/0257680) in further view of Friedman et al. (US 6,993,747) (art of record – hereinafter Friedman).

As to claim 7, Jakubiak/Pavan/Szymanski/Carcido/Danyi discloses the method of claim 1 (see rejection of claim 1 above) Jakubiak further discloses further comprising:
 automatically generating, by the at least one processor using the at least one production event, a plurality of third test events; (e.g., Jakubiak, p. 7 par. 2 discloses the test scenario would publish events to the Weather data topic [again, Jakubiak’s described functionality cited herein is implicitly performed by software executing on a processor, so the portions of that software create/publish the events are the “at least one production event”]).
outputting, by the at least one processor, the plurality of third test events to the at least one microservice; (e.g., Jakubiak, p. 7 par. 2 discloses the test scenario would publish events to the Weather data topic).
Jakubiak/Pavan/Ruiz-Meraz/Danyi does not explicitly disclose retrieving, by the at least one processor, a measurement of at least one parameter relating to performance of the at least 
However, in analogous art, Friedman discloses:
 retrieving, by the at least one processor, a measurement of at least one parameter relating to performance of the at least one []service; (e.g., Friedman, col. 7 ll. 8-9 discloses each measurement made during the test; abstract discloses test results that represent performance bottlenecks that can be used to enhance the performance of the application under test [service]; col. 5 ll. 52-55 discloses response time is one load test measure) and 
storing, by the at least one processor in a memory, the measurement in an electronic document corresponding to the at least one scenario (e.g., Friedman, col. 7 ll. 8-9 discloses a file storing each measurement made during the test; col. 12 ll. 32-35 discloses the log file contains the starting and stopping times of tests for a particular test case [scenario]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jakubiak, which tests microservices using a scenario, by incorporating measuring performance of the service and storing the measurement in a log corresponding to the scenario, as taught by Friedman, as Friedman would provide the advantage of a means of identifying performance bottlenecks of the service. (See Friedman, abstract).

As to claim 8, Jakubiak/Pavan/Szymanski/Carcido/Danyi/Friedman discloses the method of claim 7 (see rejection of claim 7 above), but Jakubiak/Pavan/Ruiz-Meraz does not explicitly disclose wherein the at least one first result and the measurement are displayed on a graphical user interface.  
	However, in an analogous art, Danyi discloses:
wherein the at least one first result and the measurement are displayed on a graphical user interface (e.g., Danyi, Fig. 17  and associated text, par. [0386]: each edge in the service graph 1700 represents a cross-service dependency “(or a cross-service call)” [result, see above]; par. [0393]: Fig. 18 illustrates an on-screen GUI; Errors 1812 [result, see above] and latency percentiles 1814 are provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the microservice execution, first result and measurement of Jakubiak and Friedman, by displaying the first result and measurement in a GUI, as taught by Danyi, as Danyi would provide the advantage of a means for a user to view that information. (See Danyi, Figs. 17 and 18).

As to claim 17, it is a device claim having substantially the same limitations as claim 7. Those limitations are taught by or obvious in view of the prior art as set forth above.

As to claim 18, it is a device claim having substantially the same limitations as claim 8. Those limitations are taught by or obvious in view of the prior art as set forth above.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Jakubiak (“How to Approach Testing for Microservices”) in view of Pavan (“Simple Way to Implement Kafka with Java – Source Code on GitHub”) in view of Szymanski (US 5,566,337) in view of Carcido (US 2004/0205773) in view of Danyi (US 2020/0257680) in further view of Naranyan et al. (US 2018/0204150) (art of record – hereinafter Naranyan).

As to claim 10, Jakubiak/Pavan/Szymanski/Carcido/Danyi discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the at least one scenario is received via at least one from among a hypertext transfer protocol and an application programing interface.
However, in analogous art, Naranyan discloses 
wherein the at least one scenario is received via at least one from among a hypertext transfer protocol and an application programing interface (e.g., Naranyan, par. [0024] discloses test scenario generator provides the final list of test scenarios to test management system 110, which is an external module that interfaces with the test scenario generator module 210 through a web service or API. After receiving the list, test management 110 stores these scenarios, executes them, and stores the execution results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jakubiak, which discloses a test scenario, by incorporating receiving the test scenario via HTTP or an API, as taught by Naranyan, as Naranyan would provide the advantage of a means of receiving the scenario from an external software module. (See Naranyan, par. [0024]).

As to claim 20, it is a device claim having substantially the same limitations as claim 10. Those limitations are taught by or obvious in view of the prior art as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196